Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-2, 8, 10-11, 14-16, 19-24, 28, 30-31, 34, 36, 39-40, drawn to an apparatus and method for determining the position of an object relative to a resonator array using a probe.
Group 2, claims 42 and 44-45, drawn to a method of localizing a target coupled to a resonator array by cycling through subsets of the array and comparing impedances.
Group 3, claims 46 and 48, drawn to a method of localizing a target device by cycling through subsets of the array and monitoring the target device.
Group 1 contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.	comparing the input signature to that of a test object (corresponding to claims 2, 8, 10-11, 16, 24, 28, 30-31 and 36);
B.	controlling the impedance of each resonator (corresponding to claims 14-15 and 34);
C.	wireless power transfer after identifying the object and doing so with improved efficiency by using an extra resonator (corresponding to claims 19-20 and 39-40).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 21-23.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of “using an array of resonators to identify the relative position of an object”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moussaoui (US 2018/0013310).  Moussaoui discloses controlling a resonator array to identify the location of an object on the array (par 24-27).  
Group 1 recites the technical feature and adds the structure/functionality of a probe (not required in any of the other groups) and comparing the probe results to those of a test object (no other group recites using a test object to create a baseline impedance).
Group 2 recites the technical feature and adds the functionality of cycling through subsets of the array to measure impedance and compare that impedance to a predetermined value (singular – not a plurality of different values created by using a test object at each array position, as recited in Group 1).  Group 1 does not recite cycling through subsets of the array.  Group 3, while also reciting the subset cycling, does not recite measuring and comparing impedance values. 
Group 3 recites the technical feature and adds the functionality of cycling through subsets while monitoring data/power received at the target object.  Group 1 does not recite cycling through subsets.  None of Groups 1 or 2 require monitoring power/data received by the object itself.  Groups 1 and 2 rely only on sensed data contained within the transmitter to make the location determination. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Applicants are requested to consider the following with any reply:
The title would be objected to as it is too broad and does not indicate that the load being localized is a receiver in a wireless power transfer system.
Figures 18-19 would be objected to because the flow chart contains empty boxes.  The Applicants are requested to insert text labels in/near each box to more easily identify what is being shown.
Claim 2 would be objected to because it is a method claim, but only recites wherein clauses.
Claims 2 and 24 would be rejected as indefinite under §112(b).  Each of these claims has been amended to include a string of dependent claims.  This makes each of claims 2 and 24 both broad and narrow at the same time.  The scope of the claim is unclear because the claim recites both a broad limitation and a narrowing limitation of the same feature.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836